296 F.Supp.2d 1372 (2003)
In re AIR CRASH NEAR CASTELLON, SPAIN, ON OCTOBER 10, 2001
No. 1572.
Judicial Panel on Multidistrict Litigation.
December 15, 2003.
*1373 Before WM. TERRELL HODGES,[*] Chairman, JOHN F. KEENAN, BRUCE M. SELYA,[*] JULIA SMITH GIBBONS, D. LOWELL JENSEN, J. FREDERICK MOTZ and ROBERT L. MILLER, Jr., Judges of the Panel.

TRANSFER ORDER
JOHN F. KEENAN, Acting Chairman.
This litigation currently consists of seven actions as follows: five actions in the District of Connecticut and two actions in the Southern District of Texas.[1] Before the Panel is a motion brought by defendant Flightline, S.L. (Flightline), pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of the actions in the District of Connecticut. Plaintiffs in one Connecticut action support centralization in the Connecticut district. Plaintiffs in one Texas action do not oppose the motion, while plaintiff in the other Texas action agrees that centralization is appropriate, but suggests the Southern District of Texas as transferee district. Defendant Swearingen Aircraft, Inc., opposes 1407 centralization.
On the basis of the papers filed and hearing session held, the Panel finds that these actions involve common questions of fact, and that centralization under Section 1407 in the District of Connecticut will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions concern the cause or causes of the crash on October 10, 2001, of a charter flight operated by Flightline from Barcelona, Spain, to Oran, Algeria. Centralization under Section 1407 is thus necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the District of Connecticut is an appropriate transferee forum for this docket. We note that i) a majority of the actions are already pending in this district, and ii) the judge to whom we are assigning this litigation has a relatively favorable caseload for accepting this assignment.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions on the attached Schedule A and pending outside the District of Connecticut are transferred to that district and, with the consent of that court, assigned to the Honorable Warren W. Eginton for coordinated or consolidated pretrial proceedings with the actions pending there.

SCHEDULE A
MDL-1572In re Air Crash Near Castellon, Spain, on October 10, 2001
District of Connecticut

William Lyons, et al. v. Viajes Flightline, S.L., et al., C.A. No. 3:02-1788

Elizabeth D. McParland, etc. v. Viajes Flightline, S.L., et al., C.A. No. 3:02-1972

*1374 Jacqueline A. Van Slyke, etc. v. Viajes Flightline, S.L., et al., C.A. No. 3:02-2274

Adrienne Brooks, etc. v. Viajes Flightline, S.L., et al., C.A. No. 3:02-2275

Leslie Clark, etc. v. Viajes Flightline, S.L., et al., C.A. No. 3:02-2276
Southern District of Texas

Leslie Dalrymple, etc. v. Flightline International, S.L., C.A. No. 4:03-2328

Kathy Harrison, et al. v. Afrospania Logistics, Inc., et al., C.A. No. 4:03-2398
NOTES
[1]  In addition to the actions presently before the Panel, the Panel has been notified of one related action pending in the Southern District of New York. This action will be treated as a potential tag-along action. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[1]  In addition to the actions presently before the Panel, the Panel has been notified of one related action pending in the Southern District of New York. This action will be treated as a potential tag-along action. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).